Exhibit 10.2
 

 
THIS 0% CONVERTIBLE NOTE IS ISSUED IN EXCHANGE FOR CERTAIN DEBTS OWED TO
SIRENGPS, INC. FUNDING CORP. UPON THE NOVEMBER 6, 2015 EXECUTION BY THE COMPANY
OF A STRATEGIC TRANSACTION AGREEMENT. FOR PURPOSES OF RULE 144, THIS NOTE SHALL
BE DEEMED TO HAVE BEEN ISSUED ON FEBRUARY 17, 2016.




NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.


THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION.  AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.


0% CONVERTIBLE PROMISSORY NOTE


OF


HDS INTERNATIONAL CORP.




Issuance Date:  February 17, 2016
Assumption of the obligation: February 17, 2016
Total Face Value of Note: $60,000.00 USD




This Note is a duly authorized Convertible Promissory Note of HDS International
Corp. a corporation duly organized and existing under the laws of the State of
Nevada (the “Company”), designated as the Company's 0% Convertible Promissory
Note due August 17, 2017 (“Maturity Date”) in the principal amount of $60,000.00
(the “Note”).
 
For Value Received And In Order To Facilitate A Settlement Of Disputes Between
SirenGPS And Eric Utsey, the Company hereby promises to pay to the order of
SirenGPS, Inc. or its registered assigns or successors-in-interest (“Holder”)
the principal sum up to of $60,000.00 and to pay interest on the principal
balance hereof at the rate of 0%.
 
This Note may be prepaid in whole or in part at any time at par with 72 hour
notice provided by the Issuer to the Holder.  Whenever any amount expressed to
be due by the terms of this Note is due on any day which is not a Business Day
(as defined below), the same shall instead be due on the next succeeding day
which is a Business Day.
 
 
1
 $60,000.00 Convertible Note
Issued by: HDS International Corp.
Holder: SirenGPS, Inc.

--------------------------------------------------------------------------------

 
For purposes hereof the following terms shall have the meanings ascribed to them
below:
 
 “Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.
 
 “Conversion Price” shall be equal to 80% of the lowest trading price of the
Company’s common stock during the 20 consecutive trading days prior to the date
on which Holder elects to convert all or part of the Note. Holder may not engage
in any trading, “shorting” or “hedging” transaction(s) in the Company’s common
stock prior to conversion.
 
 “Principal Amount” shall refer to the original principal amount of this Note.
 
“Trading Day” shall mean a day on which there is trading on the Principal
Market.
 
“Underlying Shares” means the shares of common stock into which the Note is
convertible (including interest or principal payments in common stock as set
forth herein) in accordance with the terms hereof.
 
The following terms and conditions shall apply to this Note:
 
Section 1.00  Conversion.
 
(a) Conversion Right.  Subject to the terms hereof and restrictions and
limitations contained herein, the Holder shall have the right, at the Holder's
option, at any time beginning seven months after issuance date of the Note
(i.e., August 17, 2016), to convert the outstanding Principal Amount and
interest under this Note in whole or in part, subject to limitations on %
ownership of the common stock of the Company at 9.99% at any given time and a
maximum dollar amount of conversion of the note into common stock of $5,000.00
of principal during any 30-day period.
 
(b) The date of any Conversion Notice hereunder and any Payment Date shall be
referred to herein as the “Conversion Date”.
 
(i) Stock Certificates or DWAC.  The Company will deliver to the Holder, or
Holder’s authorized designee, no later than two 2 Trading Days after the
Conversion Date, a certificate or certificates (which certificate(s) shall be
free of restrictive legends and trading restrictions) representing the number of
shares of Common Stock being acquired upon the conversion of this Note.  In lieu
of delivering physical certificates representing the shares of Common Stock
issuable upon conversion of this Note, provided the Company's transfer agent is
participating in the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer (“FAST”) program, upon request of the Holder, the Company shall use
commercially reasonable efforts to cause its transfer agent to electronically
transmit such shares issuable upon conversion to the Holder (or its designee),
by crediting the account of the Holder’s (or such designee’s) prime broker with
DTC through its Deposits and Withdrawal at Custodian (“DWAC”) program (provided
that the same time periods herein as for stock certificates shall apply).
 
 
2
 $60,000.00 Convertible Note
Issued by: HDS International Corp.
Holder: SirenGPS, Inc.

--------------------------------------------------------------------------------

 
(ii)   Charges, Expenses.  Issuance of Common Stock to Holder, or any of its
assignees, upon the conversion of this Note shall be made without charge to the
Holder for any issuance fee, transfer tax, postage/mailing charge or any other
expense with respect to the issuance of such Common Stock. Company shall pay all
Transfer Agent fees incurred from the issuance of the Common stock to Holder and
acknowledges that this is a material obligation of this Note.
 
If the Company fails to deliver to the Holder such certificate or certificates
(or shares through DTC) pursuant to this Section (free of any restrictions on
transfer or legends) prior to 3 Trading Days after the Conversion Date, the
Company shall pay to the Holder as liquidated damages an amount equal to $100.00
per day, until such certificate or certificates are delivered. The Company
acknowledges that it would be extremely difficult or impracticable to determine
the Holder’s actual damages and costs resulting from a failure to deliver the
Common Stock and the inclusion herein of any such additional amounts are the
agreed upon liquidated damages representing a reasonable estimate of those
damages and costs. Such liquidated damages will be automatically added to the
Principal Amount of the Note.
 
(c) Reservation and Issuance of Underlying Securities.  The Company covenants
that it will at all times reserve and keep available out of its authorized and
unissued Common Stock solely for the purpose of issuance upon conversion of this
Note (and repayments in Common Stock), free from preemptive rights or any other
actual contingent purchase rights of persons other than the Holder, not less
than 50,000,000 shares of the Company’s common stock as shall be issuable
(taking into account the adjustments under this Section 1 but without regard to
any ownership limitations contained herein) upon the conversion of this Note to
Common Stock (the “Required Reserve”). The Company covenants that all shares of
Common Stock that shall be issuable will, upon issue, be duly authorized,
validly issued, fully-paid, non-assessable and freely-tradable. If the amount of
shares on reserve at the Transfer Agent for this Note drops below the Required
Reserve, the Company will, within two (2) business days of written notification
from Holder, instruct the Transfer Agent to increase the number of shares so
that the Required Reserve is met.  The Company agrees that this is a material
term of this Note and any breach of this will result in a default of the Note.
 
(d) Conversion Limitation.  The Holder will not submit a conversion to the
Company that would result in the Holder owning more than 9.99% of the then total
outstanding common shares of the Company (“Restricted Ownership Percentage”) nor
that would result in more than $5,000.00 of the principal of the note being
converted into common stock during any 30-day period.
 
Section 2.00                                 Defaults and Remedies.
 
(e) Events of Default.                                       An “Event of
Default” is:  (i) a default in payment of any amount due hereunder which default
continues for more than 5 business days after the due date; (ii) a default in
the timely issuance of underlying shares upon and in accordance with terms
hereof, which default continues for 3 Business Days after the Company has failed
to issue shares or deliver stock certificates within the 3rd day following the
Conversion Date; (iii) failure by the Company for 3 days after notice has been
received by the Company to comply with any material provision of the Agreement;
(iv) a material breach by the Company of its representations or warranties in
the Exchange Agreement; (v) if the Company is subject to any Bankruptcy Event;
(vi) any failure of the Company to satisfy its  “filing” obligations under the
rules and guidelines issued by OTC Markets News Service, OTC Markets.com and
their affiliates and/or the U.S. Securities & Exchange Commission, with a 60-day
grace period to get compliant with public company reporting requirements from
the date of issuance of this note; (vii) any failure of the Company to provide
the Holder with information related to the corporate structure including, but
not limited to, the number of authorized and outstanding shares, public float,
etc. within 3 days of request by Holder; (viii) failure to have sufficient
number of authorized but unissued shares of the Company’s Common Stock available
for any conversion; (ix) failure of Company’s Common Stock to maintain a bid
price in its trading market which occurs for at least 3 consecutive Trading
Days; (x) any delisting for any reason; (xi) failure by Company to pay any of
its Transfer Agent fees or to maintain a Transfer Agent of record; (xii) any
trading suspension imposed by the Securities and Exchange Commission under
Sections 12(j) or 12(k) of the 1934 Act; (xiii) any breach of Section 1.00 (c);
or (xiv) failure of the Company to remain compliant with DTC, thus incurring a
“chilled” status with DTC;
 
 
3
 $60,000.00 Convertible Note
Issued by: HDS International Corp.
Holder: SirenGPS, Inc.

--------------------------------------------------------------------------------

 
(f) Remedies.  If an Event of Default occurs and is continuing with respect to
the Note, the Holder may declare all of the then outstanding Principal Amount of
this Note to be due and payable immediately without further action or notice. In
the event of such acceleration, the amount due and owing to the Holder shall be
increased to 120% of the outstanding Principal Amount of the Note held by the
Holder plus all accrued and unpaid interest, fees, and liquidated damages, if
any. Secondarily, this Note shall accrue additional interest on any unpaid
principal from and after the occurrence and during the continuance of an Event
of Default at a rate of 10% per annum. Additionally, the occurrence of any Event
of Default of this Note will result in an additional permanent 5% increase to
the Conversion Price discount. Finally, the Note will accrue liquidated damages
of $100.00 per day from and after the occurrence and during the continuance of
an Event of Default. The Company acknowledges that it would be extremely
difficult or impracticable to determine the Holder’s actual damages and costs
resulting from an Event of Default and any such additional amounts are the
agreed upon liquidated damages representing a reasonable estimate of those
damages and costs. The remedies under this Note shall be cumulative and
automatically added to the principal value of the Note.
 


Section 3.00 General.
 
(g) Payment of Expenses.  The Company agrees to pay all reasonable charges and
expenses, including attorneys' fees and expenses, which may be incurred by the
Holder in successfully enforcing this Note and/or collecting any amount due
under this Note.
 
(h) Assignment, Etc.  The Holder may assign or transfer this Note to any
transferee only upon written approval by the Company, which will not be
unreasonably withheld.  This Note shall be binding upon the Company and its
successors and shall inure to the benefit of the Holder and its successors and
permitted assigns.
 
 
4
 $60,000.00 Convertible Note
Issued by: HDS International Corp.
Holder: SirenGPS, Inc.

--------------------------------------------------------------------------------

 
(i) Governing Law; Jurisdiction.
 
(i) Governing Law.  This note will be governed by and construed in accordance
with the laws of the state of Illinois without regard to any conflicts of laws
or provisions thereof that would otherwise require the application of the law of
any other jurisdiction.
 
(ii)           Jurisdiction.  Any dispute or claim arising to or in any way
related to this Note or the rights and obligations of each of the parties hereto
shall be settled in the appropriate State or Federal Court in Cook County,
Illinois (Chicago).  The Company agrees that a final non-appealable judgment in
any such suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on such judgment or in any other lawful manner.
(ii)           No Jury Trial.  The Company hereto knowingly and voluntarily
waives any and all rights it may have to a trial by jury with respect to any
litigation based on, or arising out of, under, or in connection with, this note.




[The remainder of this page has been left intentionally blank.]


[Signature Page Follows]
 
5
 $60,000.00 Convertible Note
Issued by: HDS International Corp.
Holder: SirenGPS, Inc.

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Convertible Promissory Note to
be duly executed on the day and in the year first above written.




HDS INTERNATIONAL CORP.




By:                  /s/Vikram
Grover                                                                   


Name:            Vikram Grover


Title:            CEO


Date:            02/17/2016




This Note is acknowledged
as:                                                    SirenGPS $60,000
Convertible Note






6
 $60,000.00 Convertible Note
Issued by: HDS International Corp.
Holder: SirenGPS, Inc.

--------------------------------------------------------------------------------

 
